Citation Nr: 1823621	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-33 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel







INTRODUCTION

The Veteran served on active duty from October 1981 to December 1984.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran's major depressive disorder is etiologically related to his period of active duty.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for major depression, which he contends began during his active duty service.    

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. § 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The record establishes that the Veteran has a current diagnosis of major depressive disorder (MDD).  See, e.g., September 2014 Disability Benefits Questionnaire and VA treatment records.  The Veteran's service treatment records show that the Veteran was treated for depression with suicidal ideation in service.  See service treatment records dated in August 1983.  The Veteran contends that he has suffered from depressive symptoms since service.  He submitted buddy statements from his siblings indicating that he suffered from depression symptomatology on his return from service to the present.  See October 2012 buddy statements.  In September 2014, following a review of the evidence of record and a psychological evaluation of the Veteran, a private psychologist noted that the Veteran's time in service correlates to emerging mental health difficulties resulting in functional, occupational, and social impairment.  The psychologist opined that the Veteran suffers from MDD more likely than not caused by his time in service from 1981 to 1984 which has continued uninterrupted to the present.  The Board therefore concludes that a grant of service connection for MDD is warranted.  


ORDER


Entitlement to service connection for major depressive disorder is granted.  




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


